 



Exhibit 10.23

February 25, 2005

C. Russell Fletcher III
c/o Montpelier Re Holdings Ltd.
Mintflower Place, 8 Par-La-Ville Road
Hamilton HM08, Bermuda

Re:  Montpelier Re Holdings Ltd. Share Option Plan

Dear Mr. Fletcher:

     As you are aware, Montpelier Re Holdings Ltd. (the “Company”) intends to
declare a special cash dividend (the “Dividend”) payable to our shareholders on
March 31, 2005. In connection with the Dividend, the Board of Directors has
decided to permit holders of options to purchase common shares of the Company
(“Common Shares”) granted under the Montpelier Re Holdings Ltd. Share Option
Plan (the “Plan”), upon execution of this letter agreement, effective as of the
above-written date, to exercise vested and unvested options through a net share
exercise of such options, on the terms and conditions described below.

     In consideration of the promises contained herein and for other good and
valuable consideration, the sufficiency of which is acknowledged, the parties
agree as follows:

     1. Exercise of Options. You will exercise all outstanding options to
purchase Common Shares you hold on March 5, 2005. The exercise price with
respect to such options shall be satisfied by withholding a number of Common
Shares which otherwise would have been delivered to you having a fair market
value on the date of exercise equal to the aggregate exercise price of the
options. For purposes of this Section 1, “fair market value” means the average
of the average high and low share price of a Common Share for the three trading
days preceding and including the date of exercise.

     2. Restricted Shares. (a) Pursuant to Section 5 of the Plan, Common Shares
you receive upon the exercise of unvested options shall be subject to vesting
restrictions applicable to such options and the other restrictions on transfer
set forth below. These shares in respect of options outstanding (the “Restricted
Shares”) shall be subject to the same vesting schedule and vesting provisions as
the original option to which the shares relate, as follows:

 



--------------------------------------------------------------------------------



 



                  Options (to be converted to     Exercise Price   Restricted
Shares)   Vesting Date
$19.17
    56,250     September 30, 2005
$20.00
    56,250     September 30, 2006

     (b) Subject to your remaining employed with the Company on the applicable
Vesting Date or as otherwise provided in Section 4(c) of the Plan or in your
award agreement with respect to the original option, when a Vesting Date occurs
the Company shall deliver to you a certificate for the number of Common Shares
as to which the Vesting Date occurs without legend or restrictions. Until such
time, Restricted Shares shall not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Any Restricted Shares that do not vest in accordance
with their terms will automatically be forfeited by you.

     (c) During the period that the Restricted Shares are outstanding, you shall
have the right to receive any dividends paid with respect to Common Shares in
the same form and at the same time as dividends are paid to shareholders of the
Company.

     3. Interpretation. The Board of Directors of the Company (the “Board”) or
Compensation and Nominating Committee of the Board (the “Committee”) shall have
the exclusive authority to make all decisions and/or interpretations with
respect to the subject matter contained herein.

     4. Withholding. The Company shall have the right to deduct any federal,
state or local income or other taxes required by law to be withheld with respect
to the Restricted Shares, as it may deem necessary or appropriate, in its sole
discretion.

     5. Governing Law. The terms of this letter agreement shall be governed by
and construed in accordance with the laws of Bermuda, without regard to conflict
of laws principles.

2



--------------------------------------------------------------------------------



 



            Sincerely,

MONTPELIER RE HOLDINGS LTD.
      By:   Kernan V. Oberting         Name:   Kernan V. Oberting       
Title:   Chief Financial Officer     



    ACCEPTED BY:



/s/ C. Russell Fletcher

--------------------------------------------------------------------------------

Chief Underwriting Officer

3